815 F.2d 704
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Philip KLEIST, Petitioner-Appellant,v.John GLUCH, Respondent-Appellee.
No. 86-1924.
United States Court of Appeals, Sixth Circuit.
March 16, 1987.

Before ENGEL, KRUPANSKY and GUY, Circuit Judges.

ORDER

1
This matter is before the Court upon consideration of this pro se appellant's motion for counsel on appeal from the district court's denial of his petition for a writ of habeas corpus (28 U.S.C. Sec. 2241).  This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's informal brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
For the reasons stated by the district court in its order of September 15, 1986, that order of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.  The motion for appointment of counsel is hereby denied.